Order filed June 23, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00362-CV
                                   ____________

       THE STATE OF TEXAS FOR THE BEST INTEREST OF AND
                   PROTECTION OF E.E.C., Appellant


                On Appeal from the County Court at Law No 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 15-CMH-002800

                                   ORDER

      The notice of appeal in this case was filed April 23, 2015. To date, the filing
fee of $195.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1.

      Appellant contends the filing fee in this mental health case should be paid by
the county. See Tex. Fam. Code Ann. § 571.018. That section provides for
payment of the cost of a “hearing or proceeding.” We have found no authority that
an appeal is a hearing or proceeding under section 571.018. Therefore, the court
issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before July 3, 2015. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                PER CURIAM